Citation Nr: 0206989	
Decision Date: 06/27/02    Archive Date: 07/03/02

DOCKET NO.  97-30 928	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to a total disability evaluation based on 
individual unemployability due to service-connected 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant and daughter-in-law


ATTORNEY FOR THE BOARD

D. M. Fogarty, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1961 to August 
1963.

This case was originally before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions by the 
Columbia, South Carolina, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  In a July 2000 
decision, the Board denied entitlement to service connection 
for hypertension and determined that a 40 percent evaluation 
was warranted for service-connected residuals of a right 
shoulder injury.  The Board also remanded the issue of 
entitlement to a total disability evaluation based upon 
individual unemployability due to service-connected 
disability (TDIU) to the RO for further consideration.  This 
issue has now been returned to the Board for further 
appellate consideration.


FINDINGS OF FACT

1.  The veteran has a tenth grade education and work 
experience as a carpenter, farm manager, and construction 
superintendent.

2.  The veteran's only service connected disability is 
residuals of a right shoulder injury with degenerative 
changes and limitation of motion, currently rated as 40 
percent disabling.

3.  The veteran's service-connected right shoulder disability 
does not prevent him from engaging in substantially gainful 
employment consistent with his education and occupational 
experience.  



CONCLUSION OF LAW

The criteria for entitlement to a total rating based on 
individual unemployability due to service-connected 
disability have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 3.340, 3.341, 4.15, 
4.16, 4.17, 4.18 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), now codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2001).  
This newly enacted legislation provides, among other things, 
for notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of the 
VCAA.  See 66 Fed. Reg. 45,620 (August 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).  The intended effect of the new regulation is 
to establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.  Where laws or regulations change 
after a claim has been filed or reopened and before the 
administrative or judicial process has been concluded, the 
version most favorable to the appellant will apply unless 
Congress provided otherwise or has permitted the Secretary of 
Veterans Affairs to do otherwise and the Secretary has done 
so.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

After reviewing the claims folder, the Board finds that there 
has been substantial compliance with the assistance 
provisions of the new legislation.  The record includes VA 
examination reports, VA outpatient treatment records, records 
from the Social Security Administration, and statements from 
previous employers.  The Board notes that in a January 1998 
statement, the veteran indicated that he had attached a 
statement from Dr. Gamble at Andrews Medical Center.  The 
record indicates that no such statement was attached to the 
veteran's statement.  In a May 1998 letter, the RO informed 
the veteran that no document from Dr. Gamble at Andrews 
Medical Center was attached to his January 1998 statement.  
The veteran has not responded to the RO's letter.  No 
additional pertinent evidence has been identified by the 
veteran as relevant to the issue on appeal.  In a March 2001 
letter, the RO informed the veteran of the enactment of the 
VCAA and explained the duty to assist.  The RO also informed 
the veteran of what evidence was needed from him and where to 
send such information.  Under these circumstances, no further 
action is necessary to assist the veteran with his claim.  

Furthermore, the veteran has been notified of the applicable 
laws and regulations which set forth the criteria for 
entitlement to TDIU benefits.  The discussions in the rating 
decision, statement of the case, and supplemental statement 
of the case have informed the veteran of the information and 
evidence necessary to warrant entitlement to the benefit 
sought.  Additionally, the veteran was afforded a hearing 
before a Member of the Board in August 1999.  The Board 
therefore finds that the notice requirements of the new law 
have been met.  

The Board has reviewed the facts of this case in light of the 
VCAA and the new VCAA regulations.  As discussed above, VA 
has made all reasonable efforts to assist the veteran in the 
development of his claim and has notified him of the 
information and evidence necessary to substantiate the claim.  
Consequently, the case need not be referred to the veteran or 
his representative for further argument as the Board's 
consideration of the new law and new regulations in the first 
instance does not prejudice the veteran.  See generally 
Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 
Vet. App. 384 (1993); VAOPGCPREC No. 16-92 (July 24, 1992).

Under the circumstances of this case, where there has been 
substantial compliance with the VCAA, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided). 

Analysis

Total disability ratings for compensation purposes may be 
assigned where the schedular rating is less than total when 
the veteran is unable to secure or follow a substantially 
gainful occupation as a result of service-connected 
disabilities, provided that if there is only one such 
disability, such disability shall be ratable as 60 percent or 
more and if there are two or more disabilities, there shall 
be at least one disability ratable at 40 percent or more and 
sufficient additional disability to bring the combined rating 
to 70 percent or more.  See 38 C.F.R. § 4.16(a).

In the present case, the veteran is service-connected for 
residuals of a right shoulder injury with degenerative 
changes and limitation of motion, evaluated as 40 percent 
disabling.  The Board notes that the 40 percent evaluation 
for the veteran's service-connected right shoulder disability 
was recently assigned in a July 2000 Board decision.  VA 
outpatient treatment records dated from 2000 to 2001 have 
been associated with the claims folder, and a February 2001 
clinical record notes that the right shoulder remained 
unchanged.  Because the veteran's right shoulder disability 
is his only service-connected disability and such is 
evaluated as 40 percent disabling, he does not meet the 
percentage criteria specified in 38 C.F.R. § 4.16(a).  
However, TDIU may still be assigned to the veteran who fails 
to meet these percentage standards if he is deemed 
unemployable by reason of his service-connected disability.  
See 38 C.F.R. § 4.16(b).  Thus, the Board must now consider 
whether these disabilities render him unable to obtain and 
retain substantially gainful employment.  

Entitlement to a total compensation rating must be based 
solely on the impact of the veteran's service-connected 
disability on his ability to keep and maintain substantially 
gainful employment.  See 38 C.F.R. §§ 3.340, 3.341, 4.16.  In 
evaluating whether the veteran's service-connected disability 
precludes substantially gainful employment, the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter, "the Court") has found that to mean work 
which is more than marginal and permits the individual to 
earn a "living wage."  The ability to work sporadically or 
obtain marginal employment is not substantially gainful 
employment.  See Moore v. Derwinski, 1 Vet. App. 356, 358 
(1991).  A high rating in itself is recognition that the 
impairment makes it difficult to obtain or keep employment, 
but the ultimate question is whether the veteran is capable 
of performing the physical and mental acts required by 
employment, not whether he can find employment.  See Van 
Hoose v. Brown, 4 Vet. App. 361, (1993).  

Service medical records demonstrate that the veteran 
dislocated his right shoulder in August 1962 after falling 
off of a horse.  A simple fracture of the head of the right 
humerus was also noted, without nerve or artery involvement.  
A June 1963 report of medical history reflects that the 
veteran reported knocking his right shoulder out of place in 
August 1962 with occasional pain.  

The record further reflects that upon VA examination of the 
right shoulder dated in November 1996, the veteran reported 
sustaining the injury in 1962 after falling off of a horse.  
The veteran complained of pain at night and during the day 
with use of his arm.  He also complained of decreased range 
of motion and it was noted that he was unable to raise the 
arm over his head.  Physical examination revealed positive 
medial deltoid atrophy and a negative impingement sign.  
There was tenderness to palpation over the right 
acromioclavicular joint.  An impression of osteoarthritis 
acromioclavicular joint of the right shoulder currently 
symptomatic and limiting the veteran's ability to use his 
dominant upper extremity was noted.  

VA treatment records dated from 1996 to 1997 demonstrate that 
the veteran was status post cerebrovascular accident with 
hypertension and gastroesophageal reflux disease.  
Radiological examination also revealed degenerative 
spondylosis of the lumbar spine involving L4 through S1 with 
evidence of posterior osteophyte formation involving L4 and 
L5.  Assessments of right rotator cuff tear, headaches, 
bilateral tinnitus, and decreased visual acuity status post 
cerebrovascular accident were also noted.  A March 1997 
social work note indicates that the veteran and his daughter-
in-law met with a geriatric nurse practitioner and were 
informed that the veteran was not viewed as medically totally 
and permanently disabled.  An additional March 1997 social 
work note indicates that the veteran had not worked since 
1990 and his back problems prevented him from doing 
construction.  It was noted the veteran had a stroke in 1995, 
could not use his arm and could hardly see out of his left 
eye.  Burning in the legs was also noted as a problem.  It 
was also noted the veteran did drive locally at that time.  
An October 1996 clinical record indicates that the veteran 
owned and operated a shrimp boat with his son.  Clinical 
records dated in 1997 demonstrate treatment for pneumonia.  

Upon VA examination dated in July 1997, the examiner noted 
the veteran had longstanding hypertension that most likely 
culminated in developing a cerebrovascular accident.  The 
examiner noted the veteran had no other evidence of end organ 
damage at that time.  Decreased range of motion in the right 
shoulder was also noted.  The veteran was advised to quit 
smoking.  

Upon VA examination dated in August 1997, the veteran was 
only able to elevate his right shoulder 45 degrees.  His 
motor strength was 3/5 along the rotator cuff and he had 
almost no internal rotation and only 15 degrees of external 
rotation with severe pain.  The veteran had numbness across 
his entire hand with no exact distribution.  The examiner 
noted marked atrophy of the supraspinatus and infraspinatus 
muscles.  The examiner concluded that the veteran had mild 
degenerative changes in his acromioclavicular joint and 
glenohumeral joints with the most severe disability being a 
large rotator cuff tear.  

In October 1997, the RO received a statement from W. D., a 
former employer of the veteran.  The statement indicates that 
the veteran was reassigned several times during his 
employment due to his shoulder, but his condition prevented 
him from fulfilling all requirements of his job.  The veteran 
reportedly could not maintain the dexterity needed to utilize 
the machinery nor could he perform task in a safe manner.  
The statement further indicates that due to his condition, it 
was mutually decided that the veteran would resign from his 
position as a carpenter.  

An October 1997 statement from the veteran's son indicates 
that the veteran had been very limited physically due to his 
service-connected disability and had been unable to perform 
his trade as a carpenter.  

A January 1998 statement from a geriatric nurse practitioner 
states that the veteran's right rotator cuff tear 
significantly impaired his ability to use his right arm in 
his regular daily activities and previous employment.  It was 
noted that due to the fact that the shoulder injury might be 
old, surgery was not an option and conservative therapy was 
in place.  It was also noted that the veteran would greatly 
benefit from a vocational rehabilitation program.  

In his May 1998 TDIU claim, the veteran reported that he last 
worked in 1989.  He reported completing two years of high 
school and no other education or training.  He reported past 
work experience as a farm manager and construction 
superintendent.

In June 1998, the RO received information from a private 
company indicating that the veteran last worked in May 1991 
as a construction superintendent.  It was noted that he had 
voluntarily resigned.  

VA treatment records dated from 1998 to 1999 demonstrate 
treatment for hypertension, gastroesophageal reflux, heart 
palpitations, right rotator cuff tear, and high cholesterol.  
A July 1998 clinical record notes the veteran was swimming 
for two hours everyday.  A stress test was noted as negative 
in 1999.  

Upon VA examination of the joints dated in July 1999, the 
veteran's right shoulder pain was noted as constant and worse 
with activity.  Range of motion in the right shoulder was 
noted as zero in all planes.  The examiner noted the veteran 
was unable to move his right shoulder at all.  There was no 
evidence of muscle atrophy or fasciculation of any of the 
shoulder muscles.  There was some pain on palpation of all 
the shoulder joints but there was no edema or erythema of the 
shoulder joints.  The examiner noted that he had reviewed the 
veteran's claims folder and opined that the veteran was 
capable of gainful employment as long as that employment did 
not entail use of the right shoulder.  

At his August 1999 Board hearing, the veteran testified that 
he wore his right arm in a sling and took Darvocet pain 
medication four times per day.  He reported experiencing 
constant pain and being unable to drive because he was right-
handed.  He also reported having to have help putting on his 
clothes.  The veteran testified that he was denied vocational 
rehabilitation in 1998.  The veteran's daughter-in-law 
testified that the veteran was unable to dress himself.  The 
veteran and his daughter-in-law testified that he could not 
swim, but got into the pool and waded around for exercise.  
The veteran also testified to experiencing hypertension, a 
stroke, and heart palpitations.  The veteran stated that all 
of his previous work experience had been in jobs requiring 
use of the right shoulder.  

In September 2000, the RO received a copy of a May 1998 
letter to the veteran from the VA vocational rehabilitation 
RO indicating that the veteran's participation in the program 
had been denied on the bases that due to his disabilities, it 
was not reasonably feasible for him to benefit from 
vocational rehabilitation at that time.  Also of record is a 
May 1998 VA counseling psychologist memorandum documenting a 
finding of infeasibility for purposes of vocational 
rehabilitation.  In addition to right shoulder pain, it was 
noted that the veteran suffered from arthritis in the spine 
which caused constant pain and high blood pressure which 
caused black out spells and dizziness which rendered the 
veteran unable to drive.  It was further noted that the 
veteran was depressed at his situation.  

Records received from the Social Security Administration in 
February 2000 demonstrate that the veteran's impairment of 
chronic low back pain due to osteoarthritis was considered to 
be severe, that his impairment prevented him from performing 
any more than a full range of light work, that he was unable 
to perform his past relevant work, that the veteran was 
fifty-nine years of age, and did not have transferable skills 
to perform other work within his residual functional 
capacity.  It was reported that the veteran had not performed 
any substantial gainful work activity since January 1997.  
The Social Security Administration further found that there 
were no jobs existing in significant numbers which the 
veteran could perform.  

VA treatment records dated from 2000 to 2001 demonstrate 
continued complaints of right shoulder pain, heart 
palpitations, and gastroesophageal reflux disease.  

After reviewing the totality of the evidence, the Board is 
compelled to find that the veteran's service-connected right 
shoulder disability does not preclude substantially gainful 
employment consistent with the veteran's education and 
occupational background.  While it is true that the veteran 
was found to be disabled by the Social Security 
Administration and denied VA vocational rehabilitation 
benefits, those determinations were not limited to 
consideration of only the service-connected right shoulder 
disability.  It is clear that both of these other 
determinations considered factors which are not appropriate 
in determining entitlement to TDIU benefits.  The Board 
stresses that entitlement to TDIU must be based solely on 
service-connected disabilities. 

Looking only to the right shoulder disability, there is no 
question that this disability is severe in nature and limits 
the veteran's activities and capabilities.  The medical 
evidence shows the severity of the disability, and statements 
from employers and family members describe resulting 
limitations.  The Board also finds that the veteran's 
testimony regarding right shoulder symptoms and limitations 
to be credible.  However, while there is no doubt that there 
are right shoulder limitations as shown by the evidence and 
acknowledged by VA's assignment of the current 40 percent 
rating, the preponderance of the evidence is nevertheless 
against a finding that the veteran is unable to engage in 
substantially gainful employment as a result of that 
disability alone.  The Board notes that the veteran does have 
a 10th grade education and work experience as a carpenter.  
While the evidence persuasively shows that further work as a 
carpenter is precluded, the Board must also consider that the 
veteran has reported work experience as a farm manager and 
construction superintendent.  The Board believes that such 
positions by their very description are essentially 
supervisory or managerial positions which could still be 
gainfully pursued despite the demonstrated right shoulder 
limitations.  The Board also believes that considerable 
weight should be given to the opinion of the July 1999 VA 
joint examiner that the veteran was capable of gainful 
employment as long as that employment did not entail use of 
the right shoulder.  Again, it is only the service-connected 
right shoulder disability which can be considered in this 
case, not the effect of any other disorders. 

In reaching this determination, the Board is unable to find 
such a state of approximate balance of the positive evidence 
with the negative evidence to otherwise warrant a favorable 
decision.  38 U.S.C.A. § 5107(b). 


ORDER

The appeal is denied.  


REMAND

The Board notes that the Board's July 2000 decision denied 
entitlement to service connection for hypertension on the 
basis that the claim was not well-grounded.  However, the 
well-grounded claim requirement was repealed by Veterans 
Claims Assistance Act of 2000 (VCAA).  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000), now codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West Supp. 2001).  In reviewing the record, the Board 
observes that the RO issued a supplemental statement of the 
case in February 2002 which shows that the RO reconsidered 
the issue of entitlement to service connection for 
hypertension under a merits analysis in light of the recently 
enacted VCAA.  However, the RO continued to deny entitlement 
to service connection for hypertension.  

In an April 2002 Statement of Accredited Representative in 
Appealed Case (VA Form 646), the veteran's representative 
included the issue of entitlement to service connection for 
hypertension among the list of issues and also set forth 
argument.  The Board believes that this written communication 
sufficiently shows disagreement with the February 2002 denial 
of the hypertension issue on the merits and reasonably shows 
an intent to seek appellate review of this issue.  

Appropriate action, including issuance of a statement of the 
case, is therefore necessary with regard to the hypertension 
issue.  38 C.F.R. § 19.26.  Although the Board in the past 
has referred such matters to the RO for appropriate action, 
the United States Court of Appeals for Veterans Claims 
(Court) has made it clear that the proper course of action is 
to remand the matter to the RO.  Manlincon v. West, 12, 
Vet.App. 238 (1999).

Accordingly, the entitlement to service connection for 
hypertension issue is hereby REMANDED to the RO for the 
following action:

The RO should take appropriate action, 
including issuance of a statement of the 
case, on the appeals initiated by the 
veteran from the RO's denial of 
entitlement to service connection for 
hypertension so that the veteran may have 
the opportunity to complete an appeal on 
this issue by filing a timely substantive 
appeal. 

The purpose of this remand is to comply with the holding of 
the Court in Manlincon 


v. West, 12, Vet.App. 238 (1999).



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

